Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/22 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 16-18, 20-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosch et al. (EP3132900; English translation) in view of Schmidt (8375833).
Ambrosch teaches a method of assisting a baking process (par. 0032), comprising: 
storing data (par. 0063 memory) for a desired filling pattern (par. 0063 target position) of a carrier (par. 0035) for a plurality of baked goods (par. 0063) on a data storage unit (par. 0063 memory) coupled to a computer (control unit 22 par. 0063), wherein the desired filling pattern indicates relative positions and orientations of the plurality of baked goods (par. 0063) and includes distances between the plurality of baked goods (par. 0032; par. 0043; par. 0063);
placing the carrier onto a work surface (par. 0035 conveyor; any surface relative camera);
filling the carrier with a plurality of pieces of dough for the plurality of baked goods (par. 0035);
an image recording apparatus (par. 0035, 0063) capturing the actual filling pattern (par. 0063) and transmitting to the computer (par. 0063) captured data corresponding to the actual filling pattern (par. 0063);
the computer comparing the captured data with the stored data relating to the desired filling pattern (par. 0063);
the computer acting on the filling process (par. 0063) or the baking process (par. 0063) based on comparison of the captured data and the data for the desired filling pattern (par. 0063); and 
the computer outputting a signal in response to the captured data deviating from the desired filling pattern to indicate an incorrect filling (par. 0064; subroutine).
Ambrosch teaches advantages of image processing in food technology (pg. 2 par. 8) and thus one of ordinary skill in the art would have been motivated to look to the art of image capturing of food products.
Schmidt teaches a vision system for a same conveyed food.  More specifically the system synchronizes the several operations of the plurality of stations 13 comprising the system 5 with a camera vision system (col. 4 lines 41-52) which controls and exchanges data with the several servomotors (not shown), sensors (not shown), and the conveyor belts determined by the camera vision system 28.
Thus since Ambrosch teaches broadly image processing devices and control units and since Schmidt teaches a same image processing of food products comprising a display (pg. 4 lines 41-52).  It would have been obvious to one of ordinary skill in the art at the time the invention was file to have looked to the art of image processors since Ambrosch teaches such and further taught the display system of Schmidt for its art recognized and applicants intended purpose of providing a visual output of the captured image.  More specifically the computer transmitting display data to a digitally controlled display apparatus that displays the desired filling pattern close to the work surface and with respect to claim 18, for its art recognized advantage of providing the image of Ambrosch relative a desired filling pattern and the actual product on a screen associated with the image processing device as taught by Schmidt (col. 8 lines 31-36) using a suitable user interface coupled to the camera controller of the camera vision system as taught by both (col. 4 lines 46-52) such as in the instant case an output device, i.e. display.
Ambrosch teaches outputting a signal specific to a deviation (par. 0064) and thus is taken in the instant case relative deviation an alarm signal to start subroutine or outputting a representation of the actual filling in which the incorrect filling is optically highlighted and the desired filling is additionally represented (par. 0042)
Alternatively, with respect to outputting an alarm signal which is output to a processing device for alerting of a deviation for altering a secondary process as taught by Ambrosch.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the same provided signal of Schmidt which is outputted for its same art recognized purpose of alarming the secondary processing of the detected deviation from a specific orientation as taught by Schmidt.
Wherein the desired filling pattern is based on identifying the pieces of dough in the captured data (par. 0064; identify relative position deviate or not deviating). 
Wherein identifying the pieces of dough in the captured data includes shape comparison (par. 0042; silhouette shape).
The image recording apparatus is one of: a two-dimensional monochrome camera, a two-dimensional color camera, a stereoscopic camera, or a laser scanner (par. 0035, 0043)
The computer compares the captured data with the stored data based on orientation of the baked goods (par. 0035) and/or distance between (par. 0038, 0063).
The desired filling pattern includes groupings of the plurality of baked goods (par. 0038; fig. 2).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosch et at. (EP3132900; English translation) in view of Schmidt (8375833) and Jung et al (20140122702).
Though silent to the digitally controlled display apparatus is provided by augmented reality glasses Jung teaches providing such and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to further provide technology available such as taught by Jung (par. 0105) with respect to the digital system of Carter the motivation being providing the most current technology and providing the advantage associated with such.


Claims 3-5 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ambrosch et at. (EP3132900; English translation) in view of Schmidt (8375833) and Anmelder (DE102014004560).
Ambrosch teaches controlled baking of dough pieces including an oven and the method of detecting integrated into known processing foods (par. 0032) and thus one of ordinary skill in the art would have been motived to look to the art of baking of dough pieces. 
Anmelder teaches a same control device and oven as taught by Ambrosch (par. 0007) where the baking parameters for individual different kinds of dough pieces are stored in a control device (par. 0012) for controlling baking parameters including time and temperatuare (par. 0007).
Thus since both teach baking and baking oven.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide baking parameters relative the desired baking to a baking oven via a data connection for its art recognized purpose of providing baking temperatures and times needed to bake the dough pieces in the oven as desired by Ambrosch and taught by Anmelder (par. 0007) and further providing the advantage of baking parameters for individual different kinds of dough pieces are stored in a control device (par. 0012).
With respect to claim 4, Ambrosch teaches each baked carrier which has been filled is captured prior to introduction into an oven.  Though silent to during introduction into the baking oven, Ambrosch teaches the system for detecting integrated into processing of food including baking in an oven.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to capture the filling pattern upon introduction into the taught tunnel oven thus providing a same recognizing and detection for baking relative specific kinds and size of dough as taught by Ambrosch (par. 0043) and setting baking parameters reliant on such as taught by Anmelder.
With respect to claim 5, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide baking parameters relative the desired baking to a baking oven via a data connection for its art recognized purpose of providing baking temperatures and times needed to bake the dough pieces in the oven as desired by Ambrosch and taught by Anmelder (par. 0007) and further providing the advantage of baking parameters for individual different kinds of dough pieces stored in a control device (par. 0012).
Ambrosch teaches forming food products and thus one of ordinary skill in the art of retail would look to the art of sale relative the industrial processing as taught by Ambrosch.
Though silent wherein the computer is coupled to a cash register system that provides information relating to a number baked goods of a particular type that are sold in a particular period.  Anmelder teaches such and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the claimed cash register system for its art recognized advantage of outputting the signal for baking the pastry by the control device, when the sold amount reaches or falls below the stock quantity, and increasing the inventories of the pastry in the control device according to the baked amount of the pastry, thus reducing power consumption and maintaining homogeneous current supply as taught by Anmelder.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach the claimed the number baked goods of a particular type that are sold in a particular period is used to determine the desired filling pattern for its art recognized advantage of outputting the signal for baking the pastry by the control device, when the sold amount reaches or falls below the stock quantity, and increasing the inventories of the pastry in the control device according to the baked amount of the pastry, thus reducing power consumption and maintaining homogeneous current supply as taught by Anmelder.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ambrosch et at. (EP3132900) in view of Schmidt (8375833) and Do et al. (20090259688).
Ambrosch and Schmidt are taken as above.
Though silent to internet communication both teach controllers both local and remote for controlling the operation and thus one of ordinary skill in the art would have been motivated to look to the art of remote communication as taught by Do et al. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to further teach internet communication with respect to the remote controller as taught by Ambrosch thus providing the advantage of providing access to additional information which may not be stored locally on the controller, such as and including additional cooking/baking parameters of specific foods as desired by Ambrosch by providing access to remote information handling systems and the advantage of networked together information handling including transmitting data as taught by Schmidt (col. 4 lines 50-52) via the internet as taught by Do et al. (par. 0037) for providing recipe specific information.

Response to Arguments
Applicants amendments overcome the previous prior art rejection. Applicant’s arguments with respect to Masuda have been considered but are moot because the new ground of rejection relies on Ambrosch.
Ambrosch teaches applicants claimed plurality of baked goods.
In response to applicant's arguments against the references individually it is noted Schmidt is taken to teach a display, and Jung one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN N LEFF/Primary Examiner, Art Unit 1792